NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NOS. A-5305-14T2
                                                   A-5603-14T2



STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

DEYVON T. CHISUM,

     Defendant-Appellant.
_________________________________

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

KESHOWN K. WOODARD, a/k/a
KESHOWN HOWARD,

     Defendant-Appellant.
___________________________________

              Argued December 7, 2016

              Before Judges Accurso, Higbee and Manahan.

              Re-argued May 24, 2017 – Decided July 21, 2017

              Before Judges Accurso, Manahan and Lisa.
            On appeal from Superior Court of New Jersey,
            Law Division, Monmouth County, Indictment Nos.
            14-07-1230 and 14-05-0921.

            James K. Smith, Jr., Assistant Deputy Public
            Defender, argued the cause for appellant
            Deyvon T. Chisum (Joseph E. Krakora, Public
            Defender, attorney; Mr. Smith of counsel and
            on the briefs).

            Alison Perrone, Designated Counsel, argued the
            cause for appellant Keshown K. Woodard (Joseph
            E. Krakora, Public Defender, attorney; Alan
            I. Smith, Designated Counsel, and Ms. Perrone,
            on the briefs).

            Monica do Outiero, Assistant Prosecutor,
            argued the cause for respondent (Christopher
            J. Gramiccioni, Monmouth County Prosecutor,
            attorney; Ms. do Outiero, of counsel and on
            the briefs).

PER CURIAM

      After their suppression motion was denied, co-defendants,

Deyvon T. Chisum and Keshown K. Woodard, each pled guilty to

second-degree unlawful possession of a handgun, N.J.S.A. 2C:39-

5b.   Each defendant was sentenced, in accordance with his plea

agreement, to five years' imprisonment with a forty-two month

period of parole ineligibility.         Defendants have filed separate

appeals    challenging   the   denial   of   their   motion   to   suppress

evidence.    We consolidate the appeals for disposition in a single

opinion.

      Chisum presents the following argument on appeal:



                                    2                               A-5305-14T2
         POINT I

         IN VIEW OF THE REPEATED VIOLATIONS OF
         DEFENDANT'S FOURTH AMENDMENT RIGHTS, THE TRIAL
         JUDGE CLEARLY ERRED IN DENYING THE MOTION TO
         SUPPRESS.

         A. The Detention Of Everyone Present In The
         Motel Room Based Solely Upon A Noise
         Complaint.

         B. The Sweep Of The Bathroom And The Balcony.

         C. The Continued Detention Of All Persons
         Present For Warrant Checks Further Violated
         Their Fourth Amendment Rights.

Woodard presents the following argument:

         POINT I

         SINCE THE POLICE DID NOT HAVE AN ARTICULABLE
         SUSPICION   TO   SUPPORT   AN    INVESTIGATIVE
         DETENTION OF THE DEFENDANT, AND SINCE THE PAT-
         DOWN FRISK OF DEFENDANT FOR POLICE SAFETY WAS
         A PRETEXT SEARCH, THE TRIAL COURT ERRED IN
         DENYING DEFENDANT'S MOTION TO SUPPRESS.

We are unpersuaded by these arguments, and we affirm.

    The search of these defendants occurred in connection with a

response by members of the Neptune Police Department to a noise

complaint at the Crystal Inn Motor Lodge.   Officer Darell Harris

was the only witness at the suppression hearing.   From the record

of that hearing, we derive the following facts.

    On February 7, 2014, at about 11:50 p.m., Harris was on patrol

in the downtown area of Neptune.   In the patrol car with him was

Officer Cris Sibole.   They received a dispatch advising that a

                               3                           A-5305-14T2
noise complaint had been received from the Crystal Inn, and they

responded to that location.     Harris was familiar with the Crystal

Inn, having responded to other calls there and from its known

reputation within the police department.              This facility was the

site    of   significant   criminal       activity,    including   narcotics

distribution offenses, homicides, robberies and burglaries.               The

noise complaint in this case came from the occupant of Room 223,

who complained of loud noise coming from a nearby room, including

loud music and voices.

       When Harris and Sibole arrived, they entered the lobby and

obtained from the receptionist a key to the residential portion

of the building.    While still on the first floor below the second

floor location of Room 223, they could hear the music and voices.

As they went up the stairs and got closer to that room, the noise

increased.    The occupant of Room 223 came out to the hallway and

informed the officers that he or she was the person who had made

the call about the loud party that was going on in the room next

door, Room 221.

       Because of the reputation of the hotel and the multiple voices

the officers could hear from the hallway, they called for back-

up.    As they were standing outside of Room 221, the door opened.

An individual later identified as James Delgado had opened it from

inside and began to walk out.         However, when he saw the police

                                      4                              A-5305-14T2
there, he turned around and walked back in.      As he did so, he

released the self-closing door, which began to swing closed.

However, Sibole prevented the door from closing by placing his

foot in the way.   He held the door partially open in that manner.1

     Harris acknowledged at the hearing that Delgado was not free

to leave.      The two officers remained in the hallway at the

threshold of the entry door to Room 221.   From this location, they

stated they were there in response to a noise complaint and

inquired who was the renter of the room.    A woman sitting on the

edge of the bed nearest the entry door, Zykia Reevey, responded

that she was the renter and, without solicitation, she invited the

officers in.   At about that time, three back-up officers arrived.



1
    In his testimony, Harris said that Delgado was known to Sibole
as a gang member.    The court sustained a defense objection on
hearsay grounds.    The prosecutor did not pursue the point by
arguing that, in some circumstances, hearsay is admissible at a
suppression hearing. Nor did the prosecutor take exception to the
court's ruling. Instead, the prosecutor moved on with his line
of questioning about the sequence of events. The State has not
cross-appealed from the judge's evidence ruling. On appeal, the
State urges that we find that the judge erred in this evidence
ruling and argues that we should consider, as a fact, that Delgado
was a gang member, and that the police were aware of it. We reject
the State's position. Had the prosecutor pursued the point, the
judge might have reconsidered his ruling. Cross-examination on
the point might have elicited information regarding the
reliability of the hearsay information. The judge might or might
not have reversed his ruling. However, on the state of the record
presented, we are bound by the ruling that was made. Accordingly,
we do not consider in any respect the State's proffer that Delgado
was a known gang member.

                                 5                          A-5305-14T2
In response to Reevey's invitation, Harris, Sibole, and one of the

back-up officers entered the room. The other two officers remained

in the hallway.

     Because of the number of people in the room and the high-

crime nature of the facility, one of the officers walked into the

bathroom and another stepped out onto the balcony.                  They were

checking to see if anyone else was there.              This measure was taken

for police safety.      No other people were present in either of

those locations.

     Harris said that when he stepped into the room he spoke to

Reevey   and   asked    everyone      else       there    to   produce     their

identification.        Some    were       able    to     produce   documentary

identification.    Others did not have documents, but provided

identifying information, including name, address, date of birth,

social security number, and the like.             The officers relayed that

information to their dispatchers to check all of the individuals

for outstanding warrants.

     When Harris first spoke to Reevey, she told him she was not

aware the music was so loud that it was disturbing others, and she

turned the volume down.        Harris explained that "when we go to

hotel rooms we want to speak to the person who's -- if they're a

renter, they're basically -- in our eyes, we see them as the person

in charge of that room."      When asked why he and the other officers

                                      6                                  A-5305-14T2
did not simply leave once the music was turned down, he said it

was their procedure "to identify who's in a room or at least get

the renter's name."

     Harris elaborated that when responding to a noise complaint,

officers can issue a summons or merely give a warning and direct

that the noise be abated.   In this case, they made the decision

not to issue a summons but only to give a warning.     However, he

further explained that sometimes they are called back a second

time, and it might be more likely that they would issue a summons

after having first issued a warning that went unheeded.   In those

circumstances, it is necessary to have recorded the identity of

all of the people who were present at the time of the initial

complaint.   Harris also said that, having obtained the names of

all who were present and participating in the party, it is also

standard procedure to obtain warrant checks, which they do on any

call for service.

     Therefore, even after having made the decision not to issue

a summons and having given a warning, the police continued to

detain all of the participants while warrant checks were being

made.   This process took about twenty minutes.   During the course

of the process, it was learned that at least one individual had

given a false name.   When her real name was finally ascertained,

it turned out she did have an active warrant, and she was placed

                                 7                          A-5305-14T2
under arrest and detained in the hallway.   As warrant checks were

coming back negative, those individuals were permitted to leave,

and in fact did leave the hotel room.2

     The warrant check for Chisum came back positive.       He was

placed under arrest.    A search incident to arrest revealed that

he had a handgun tucked in his waistband.     The gun was seized.

Chisum was restrained in the hallway along with the woman we

mentioned earlier.     At this point, the officers directed all

remaining occupants of the room, including Woodard, to place their

hands on their heads and advised them they were going to be patted

down for weapons.    The officers deemed this necessary to provide

for their safety.    The pat down of Woodard revealed that he too

possessed a handgun, which was also seized.

     The record checks were run through the County dispatch system.

The computer-aided dispatch (CAD) report indicated that the first

name provided to dispatch for a warrant check was Woodard's, at

12:12 a.m.3   Referring to those same records, Harris initially

testified that Woodard's warrant check was the first to come back




2
    Indeed, Delgado was one of the individuals released in that
process.
3
    The CAD report specifies the times to the second.     We are
rounding off the times to the nearest minute in this opinion.

                                 8                          A-5305-14T2
negative at 12:23 a.m.      The records further reflected that the

positive warrant check for Chisum was received at 12:32 a.m.

     This sequence of events would establish that Woodard would

have been released and free to leave the room before Chisum was

arrested and searched.    Harris then explained that the CAD records

are not always accurate, because the data is inputted by the

dispatchers as soon as they have time to make the entries, not

contemporaneously with when the information is received.             Harris

was thoroughly familiar with the procedures, because he had been

a county dispatcher for seven years before becoming a police

officer.   Therefore, he suggested that Woodard might not have been

the first name called in and might not have been given a negative

report at the times indicated on the CAD records.              The State

contends that, because the other individuals who received negative

checks were free to leave and did leave, it is reasonable to infer

that Woodard's check had not yet come back when Chisum was searched

because Woodard was still there at the time.

     In a written decision, the trial court determined that the

police entry into the room was by invitation, and thus by consent,

as a result of which the officers lawfully entered the room.              The

court further found that warrant checks do not constitute searches,

as there is no expectation of privacy in public records.                  The

court   found   that   Chisum   was   properly   arrested   based    on    an

                                      9                             A-5305-14T2
outstanding warrant, and that the seizure of the gun he possessed

was obtained as a result of a lawful search incident to arrest.

Finally, the court found that the police were justified under the

totality of the circumstances in conducting pat down searches of

the remaining occupants for police safety.    Accordingly, the gun

found in Woodard's possession was discovered during a lawful pat

down search for weapons.4

     Defendants argue that the police committed two constitutional

violations at the beginning of this encounter with the occupants

of Room 221.   The first was Sibole's placement of his foot to

block the door from closing.   The second was the protective sweep

the officers performed of the bathroom and balcony without any

basis to believe that one or more individuals would be found in

those locations and that they would pose a threat to police safety.

     The State concedes that Sibole's use of his foot to prevent

the door from closing without a warrant or the existence of an

exception to the warrant requirement constituted a violation of

the Fourth Amendment rights of the room's occupants.     See State


4
    The judge did not make a specific finding that Woodard was
still being detained because his warrant check had not yet come
through at the time the gun was found on Chisum.     However, we
infer that, because the judge found that the pat down search of
Woodard was lawful, he accepted Harris' explanation that if
Woodard's check had come back as negative by that time, he would
have left the premises like the other participants whose checks
came back as negative had already done.

                                10                          A-5305-14T2
v. Jefferson, 413 N.J. Super. 344, 355-56 (App. Div. 2010).

However, the State argues that because that conduct was attenuated

by the intervening event of Reevey's invitation to the officers

to enter the room, the misconduct is of no consequence. Defendants

do not dispute this, and we agree.     This conduct did not provide

a basis for suppression of evidence.

     The State defends the conduct of the officers regarding the

sweep of the bathroom and balcony.   The State contends that under

the totality of the circumstances, the officers had a reasonable

and articulable suspicion justifying concern for their safety.

They were outnumbered by the occupants in the room, and the hotel

had a known history for violent criminal activity.   The search was

cursory and brief.       Defendants argue that the sweep was not

justified because there was no genuine concern for police safety

and there was no basis upon which to believe that anyone was in

the areas swept.   See State v. Davilla, 203 N.J. 97, 128 (2010).

     We need not decide the issue because, as with the foot-in-

the-door issue, the sweep did not result in or lead to the seizure

of the evidence sought to be suppressed.   There was no causal link

connecting the sweep of those two areas and the subsequent searches

of Chisum and Woodard.   The searches of defendants were occasioned

by intervening events derived from the warrant checks, which would

have been conducted whether or not the sweeps had occurred.

                                11                          A-5305-14T2
Indeed, defendants' argument on this issue is limited to using it

as evidence that no one was free to leave, which the State does

not dispute.

       This brings us to the crux of the matter.                  Stated simply,

defendants argue that because the police encounter was in response

to a noise complaint, which could constitute a violation of a

municipal ordinance, the occupants were improperly detained beyond

the point when a warning was issued to Reevey.                        According to

defendants, the volume of the music was turned down, the warning

was given, and the investigation was completed.                 Defendants seize

upon     Harris'     affirmative   response         to   the   following      cross-

examination question: "So your investigation was complete when she

agreed to turn the noise down and you decided not to give her a

summons for the ordinance violation, correct?"                  Harris answered:

"Yes."    However, this answer must be viewed in the context of all

of Harris' testimony on this point, including his explanation that

the identity of all participants involved in a noise complaint

must be ascertained in case there is a callback.

       Initially,     we   disagree    with   defendants       that    because    the

investigation involved only the potential municipal ordinance

violation,     and     not   a   crime,      some    lower     level    of    police

intrusiveness should apply.           This is not the case.       The police are

entitled to investigate potential ordinance violations in the same

                                        12                                   A-5305-14T2
manner as they conduct other investigations, and following the

same standards.       See e.g., State v. Kaltner, 420 N.J. Super. 524,

529-31 (App. Div. 2011), aff’d o.b., 210 N.J. 114 (2012); State

v. Nishina, 175 N.J. 502, 512 (2003); State v. Hurtado, 219 N.J.

Super. 12, 23 (App. Div. 1987) (Skillman, J.A.D., dissenting),

rev’d on dissent, 113 N.J. 1 (1988).                Indeed, the investigative

standards remain the same when a motor vehicle is stopped for a

potential low level motor vehicle violation.             See State v. Sloane,

193 N.J. 423, 425-26 (2008).

     From the outset of this police encounter, beginning with

Delgado's    effort    to    leave   the    hotel    room   which   the    police

prevented,    this     was    an     investigative      detention.         Harris

acknowledged in his testimony that Delgado was not free to leave,

and it is beyond dispute that "'an objectively reasonable person'

would feel 'that his or her right to move ha[d] been restricted.'"

State v. Rosario, ____ N.J. _____, _____ (2017) (slip op. at 10)

(quoting State v. Rodriguez, 172 N.J. 117, 126 (2002)).                       That

circumstance continued with respect to both defendants until the

time of their arrest.

     In analyzing the propriety of an investigative detention, it

must first be determined whether the encounter was "justified at

its inception" and "by a reasonable and articulable suspicion of

criminal activity."         Id. at ____ (slip op. at 16) (quoting State

                                       13                                 A-5305-14T2
v. Dickey, 152 N.J. 468, 476 (1998)).   The initial encounter here

was clearly justified.    The police responded to a call from a

citizen complaining of a possible ordinance violation.           Upon

arrival, that citizen confirmed with the officers the basis for

the call.   As the officers stood outside of Room 221, they heard

the loud noise themselves.   They possessed not only a reasonable

suspicion, but probable cause, that a violation was occurring.

     The next issue, which is the critical issue in this case, is

whether the detention of defendants was unreasonably prolonged.

In addition to reasonableness of the detention at its inception,

"the scope of the continued detention must be reasonably related

to the justification for the initial interference."         State v.

Coles, 218 N.J. 322, 344 (2014) (emphasis added).    Further, the

police must use the least intrusive means necessary to effectuate

the purpose of the investigative detention, State v. Davis, 104

N.J. 490, 504 (1986), and the detention must "last no longer than

is necessary to effectuate the purpose of the stop."        State v.

Shaw, 213 N.J. 398, 411 (2012) (quoting Florida v. Royer, 460 U.S.

491, 500, 103 S. Ct. 1319, 1325, 75 L. Ed. 2d 229, 238 (1983)).

     Our Supreme Court has recognized that police may perform

National Crime Information Center (NCIC) checks on the driver and

passengers of an automobile during a valid traffic stop "so long

as it does not unreasonably extend the time of the stop."    Sloane,

                               14                            A-5305-14T2
supra, 193 N.J. at 436-38.       The Court concluded that an NCIC check

is not a search under the federal or state constitutions.           Id. at

436.     This    check   includes    information   regarding   outstanding

warrants.       Id. at 436-37.      The rule allowing these checks in

connection with motor vehicle stops applies to passengers "when

there was a basis for police to focus on the passenger."            Id. at

438.

       These principles are applicable in the circumstances of this

case.    First, the occupants of the room were all participants in

the noisemaking.     The officers heard multiple loud voices as they

stood outside of the door.          The occupants were all listening to

the loud music and, whether directly responsible for setting the

volume at a high level or acquiescing in that level of noise, all

ten of the occupants, not just Reevey, could have been charged

with violating the noise ordinance.        See Kaltner, supra, 420 N.J.

Super. at 545.      Harris' testimony that the police consider the

renter of a room "in charge of that room" does not mean that the

renter is the only possible violator.        Neptune Township Municipal

Ordinances 3-1.1 and 3-1.2 allow the Township to issues summonses




                                     15                            A-5305-14T2
to any person who makes unreasonably loud noises at such volume

to disturb others in a hotel.5

     Further, although the police exercised their discretion in

issuing only a warning, the police articulated a legitimate basis

for ascertaining the identity of all present, namely in case there

was a callback for a continuing noise violation.       Accordingly,

there was a basis for the police to focus on all occupants of the

room and to obtain their identities.   It follows that, because a

warrant check does not constitute a search, the warrant checks

were permissible.

     The remaining question is whether the time required for the

checks unreasonably prolonged defendants' detention.    Generally,

an investigative detention should last no longer than the time

required to complete the investigation, measured under a totality


5
    The ordinances prohibit "any unnecessary, unreasonably loud,
disturbing noise which either annoys, injures or endangers the
comfort, repose, health or welfare of others," including the
playing of music through various devices "at such volume as to
annoy or disturb the quiet, comfort or repose of any persons in
any dwelling, hotel or any other type of residence."

They provide that "[a]ny person, firm, or corporation violating
any of the provisions of this section shall upon conviction be
liable to the penalty stated [elsewhere in this Code]." General
Ordinances of the Twp. of Neptune Ch. 3-1, Unnecessary and
Disturbing Noise, available at,
http://clerkshq.com/default.ashx?clientsite=neptunetwp-nj (last
visited May 12, 2017).



                                 16                         A-5305-14T2
of the circumstances test.              State v. Bernokeits, 423 N.J. Super.

365, 372 (App. Div. 2011).              There is "no rigid time limitation on

Terry6 stops.        United States v. Sharpe, 470 U.S. 675, 685, 105 S.

Ct. 1568, 1575, 84 L. Ed. 2d 605, 615 (1985).                          A detention may

become       too   long   if    it   involves     a     "delay      unnecessary    to   the

legitimate investigation of the law enforcement officers."                              Id.

at 687, 105 S. Ct. at 1576, 84 L. Ed. 2d at 616.

       In Dickey, supra, 152 N.J. at 481, our Supreme Court discussed

"the    outer      limits      of    duration     of    a    detention."         Referring

to Sharpe, supra, 470 U.S. at 686-88, 105 S. Ct. at 1575-77, 84

L.     Ed.    2d    at    615-17,      the      Court       noted    "that   a    twenty-

minute detention was reasonable when the police acted diligently

and defendant contributed to the delay."                     Dickey, supra, 152 N.J.

at 481; see also State v. Colapinto, 309 N.J. Super. 132, 138

(App. Div. 1998) (finding twenty-five minute detention reasonable

under the circumstances).              The Dickey Court also cited other cases

in which the police detention of individuals for periods of up to

seventy-five minutes had been upheld:

               Using the foregoing [Terry/Sharpe] test,
               courts have upheld detention of forty-five
               minutes, United States v. Davies, 768 F.2d
               893, 901 (7th Cir.), cert. denied, 474 U.S.
               1008, 106 S. Ct. 533, 88 L. Ed. 2d 464 (1985);
               fifty minutes, United States v. Alpert, 816

6
    Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889
(1968).

                                             17                                    A-5305-14T2
            F.2d 958, 964 (4th Cir. 1987); sixty
            minutes, United States v. Large, 729 F.2d 636,
            639 (8th Cir. 1984); United States v.
            Campbell, 627 F. Supp. 320, 325-26 (D. Alaska
            1985), aff'd[,] 810   F.2d   206   (9th   Cir.
            1987); and    seventy-five     minutes, United
            States v. Borys, 766 F.2d 304, 313 (7th Cir.
            1985), cert. denied, 474 U.S. 1082, 106 S. Ct.
            852, 88 L. Ed. 2d 893 (1986). Each of the
            last   four  cited   cases   involved   delays
            necessitated by efforts to obtain a narcotics
            dog for sniffing luggage or packages, as in
            this case.

            [Ibid. (quoting Limonja v. Commonwealth, 8
            Va. App. 532, cert. denied, 495 U.S. 905, 110
            S. Ct. 1925, 109 L. Ed. 2d 288 (1990)).]

On the other hand, the Court cited instances in which detentions

of three hours, more than two hours, and ninety minutes, had not

been upheld.     Id. at 481-82.

      In the case before us, the delay was about twenty minutes

beyond the point at which the decision was made to issue a warning

and   not   a   summons,    but     to    continue    the     investigation     by

ascertaining the identity of all of the participants.                  There is

nothing in the record to suggest that any of the participants did

anything to cause or contribute to this delay.7                 And, of course,

no narcotic-sniffing dogs were involved.                  Ultimately, "[i]n any

given case, the reasonableness of the investigatory detention is

a   function    of   the   degree    and      kind   of    intrusion   upon   the


7
    One of the participants did provide a false name, which may
have caused some delay.

                                         18                              A-5305-14T2
individual's         privacy   balanced       against   the        need   to   promote

governmental interest."           Bernokeits, supra, 423 N.J. Super. at 372

(citing State v. Davis, 104 N.J. 490, 504 (1986)).

       In our totality of the circumstances analysis, we note that

the correct identities of ten individuals had to be ascertained.

Some    of   them,     including    Chisum,     did   not    have     identification

documents on their person.           One provided false information which

then had to be further investigated.               The police promptly called

county dispatch to request warrant checks.                    As negative warrant

checks were provided, those individuals were immediately released

and allowed to leave.

       We agree with the State that ascertaining the identity of all

participants was a legitimate part of the investigation, and

therefore part of the mission of the police during this encounter.

Until the identity of each individual could be verified and a

warrant      check    obtained,    the   mission      was    not    complete.       Ten

participants were involved and the police acted expeditiously in

completing the process within about twenty minutes.                       During that

time, some of the participants had already been released based on

their    negative      warrant     checks.      Under       the    totality    of   the

circumstances, we are satisfied that the additional detention of

defendants for about twenty minutes, who were detained in the

hotel room where they had been participating in a party, and

                                         19                                    A-5305-14T2
unrestrained, constituted a very minimal additional intrusion upon

their privacy.       Balancing this against the need of the police to

complete their mission, we conclude that the detention was not

unreasonably prolonged.

      Chisum does not dispute that the search of his person incident

to his arrest on an outstanding warrant was, of itself, lawful.

His   suppression     argument    is   based     upon    his   assertion    of    an

unreasonable delay in his detention.

      Woodard has an argument in addition to the contention that

the detention was unreasonably prolonged.                  He argues that the

Terry pat down search of his person following the arrest of Chisum

was done without reasonable and articulable suspicion that he

posed a threat to the police officers' safety.                 We do not agree.

      To   conduct    a   pat   down   search,    an    "officer   must    have    a

'specific and particularized basis for an objectively reasonable

suspicion that defendant was armed and dangerous.'"                    State v.

Roach, 172 N.J. 19, 27 (2002) (quoting State v. Thomas, 110 N.J.

673, 683 (1988).      "The officer need not be absolutely certain that

the individual is armed; the issue is whether a reasonably prudent

man in the circumstances would be warranted in the belief that his

safety or that of others was in danger."                State v. Valentine, 134

N.J. 536, 543 (1994) (quoting Terry, supra, 392 U.S. at 27, 88 S.

Ct. at 1883, 20 L. Ed. 2d at 909).                "[T]he same conduct that

                                       20                                  A-5305-14T2
justifies an investigatory stop may also present the officer with

a specific and particularized reason to believe that the suspect

is armed."    State v. Privott, 203 N.J. 16, 30 (2010).                Reasonable

suspicion     to   frisk    "is   based        on     the   totality     of    the

circumstances."    Roach, supra, 172 N.J. at 27.

     In   assessing   the   totality      of    the    circumstances,      courts

consider a number of factors, including an officer's experience

and knowledge, Pineiro, supra, 181 N.J. at 22; the area's high-

crime status, Valentine, supra, 134 N.J. at 543, 547, 553-54; a

suspect's nervousness and furtive gestures, in conjunction with

other objective facts, see State v. Elders, 192 N.J. 224, 250

(2007); and the number of occupants as compared to the number of

officers at the scene, State v. Lipski, 238 N.J. Super. 100, 105

(App. Div. 1990).

     In our view, the totality of the circumstances provided the

police with an objectively reasonable suspicion that their safety

was in danger. The hotel was known for a high frequency of violent

crimes.     A gun had just been found on the person of Chisum, one

of the occupants of the room.      A number of unrestrained additional

participants, including Woodard, were still present in the room.

One participant had provided the police with false information

regarding her identity.



                                   21                                     A-5305-14T2
     On the other side of the ledger, we recognize that there were

a total of seven officers on the scene at this time, and fewer

than ten remaining participants.        We are also mindful that Woodard

had been cooperative throughout the entire episode and did not

exhibit any furtive movements or other indicia of aggressive

behavior.    Of course, that could have all changed with respect to

any of the remaining participants once they knew a gun had been

found on Chisum and he was arrested.

     All    things   considered,   and    recognizing   the   significant

deference that should be afforded to police to protect themselves

in potentially dangerous situations, we conclude that the pat down

searches of the remaining participants for weapons was justified.

Woodard does not contest that the pat down search was conducted

in a legally correct manner.

     Affirmed.




                                   22                             A-5305-14T2